DETAILED ACTION
Claims 1 and 3-15 are currently pending in this Office action.  Claim 2 stands canceled.  Claims 11-15 are withdrawn as being directed to a non-elected invention.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This Office action is made FINAL because it contains new grounds of rejection which were necessitated by amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The objection to the abstract of the disclosure is withdrawn in light of applicant’s amendment correcting the same.

Response to Arguments
Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive.  
Concerning the previous rejections of claims 1 and 3-10 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2009/0275683 A1) in view of Kobayashi et al. (US 2012/0196962 A1); and of claim 10 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2009/0275683 A1) in view of Kobayashi et al. (US 2012/0196962 A1) as applied to claim 1 above, and further in view of Kang et al. (US 2016/0177093 A1, hereinafter “Kang ‘093”), page 7 argues that “the Office incorrectly concludes that an aromatic polyamide to aliphatic polyamide weight ratio of 1:1 overlaps the weight ratio recited in claim 1.”  This is not persuasive because Lee at [0057] teaches amounts of aromatic polyamide and aliphatic polyamide such that their weight ratio is at least 1:1.  This clearly overlaps the presently claimed range of 3.75:1 to 23:1.  Applicant has otherwise not demonstrated the criticality of the claimed range.
Pages 7-8 describe Examples 3 and 4 of Lee as containing aromatic polyamide resin and aliphatic polyamide resin outside of the presently claimed weight ratio range and having a flame retardancy of V-1.  Concerning the weight ratio, disclosed examples and preferred embodiments do not In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  MPEP 2123.  As already discussed, the broader disclosure of Lee teaches aromatic polyamide and aliphatic polyamide in amounts such that the weight ratio overlaps the presently claimed range.  As for the flame retardancy of these examples, Lee at [0121] describes flame retardancy as being measured according to UL 94 VB for a 0.8 mm sample.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  As discussed previously and above, Lee teaches a thermoplastic resin composition comprising each of the presently claimed components (A)-(F) in amounts overlapping the presently claimed ranges.  The flame retardant composition is readily molded into a molded product according to claim 15.  Thus, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected a 3.2 mm specimen of a molded article to satisfy the claimed flame retardancy standard.  Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
Page 8 refers to the comparative examples of the present specification to show “the difficulty of achieving flame retardancy when combining an aliphatic polyamide resin and an aromatic polyamide resin.”  Comparative Example 7 may contain each of the claimed components, but not within the presently claimed ranges.  For instance, the relative ratio of (A) to (B) is 30:1.  This alone, however, is insufficient to overcome Lee because the data does not account for amounts between the presently claimed maximum of 23:1 and the 30:1 ratio of Comparative Example 7 or, at the lower end, between 1:1 and 3.75:1.  Unlike Lee, comparative Examples 3-5 lack either component (C) or (D).  As for Examples 1-6, it is unknown whether the observed results can be reasonably extrapolated over all compositions encompassed by the more broadly claimed aromatic polyamide resin (A), aliphatic polyamide resin (B), polyphenylene sulfide resin (C), phosphorus flame retardant (D), chelating agent (E), and glass fibers (F) for all amounts and/or species of each.
Therefore, the claims remain unpatentable over the previously cited art even as amended.

Claim Rejections - 35 USC § 103
Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2009/0275683 A1) in view of Kobayashi et al. (US 2012/0196962 A1).
With respect to claim 1, Lee at claim 1 discloses a flame retardant thermoplastic resin composition comprising:
(A) about 100 parts by weight of a mixed resin including about 10 to about 90 wt % of an aromatic polyamide resin (A-1) and about 10 to about 90 wt % of a polyphenylene sulfide resin (A-2);
(B) about 0.5 to about 30 parts by weight of a phosphinic acid metal salt flame retardant; and
(C) about 10 to about 100 parts by weight of a filler.
Example 3 contains 50 pbw of an aromatic polyamide (A-1-1), 20 pbw of an aliphatic polyamide (A-1-2), 30 pbw of a polyphenylene sulfide resin (A-2), 20 pbw of a phosphinic metal acid salt flame retardant (B- 1), and 70 pbw of a glass filler (C), where the corresponding weight percentages are about 26.3 percent (A-1-1), 10.5 percent (A-1-2), 15.7 percent (A-2), 10.5 percent (B-1), and 36.8 percent (C).
Lee at teaches a combination of aromatic polyamide and aliphatic polyamide; and at [0094] permits allows for further additives, but differs from the present claims because it i) teaches aromatic polyamide and aliphatic polyamide at a ratio that overlaps the presently claimed range; ii) is silent as to a chelating agent (E); and iii) does not specify the flame retardancy of a 3.2 mm sample of a molded article produced from the same.
As to i), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Lee at [0057] discloses that the amount of aliphatic polyamide resin added is about 50 weight percent of less based upon the total aromatic polyamide resin and aliphatic polyamide resin. This corresponds to a ratio of aromatic polyamide resin to aliphatic polyamide resin of at least 1:1, which overlaps the presently claimed ratio range.
Given that Lee teaches content of each of aromatic polyamide resin and aliphatic polyamide resin as presently claimed, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include aromatic polyamide resin and aliphatic polyamide resin at the presently claimed ratio.

Given that Lee and Kobayashi are both directed to reinforced polyamide compositions and the advantages of including the stabilizer taught by Kobayashi, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a chelating agent as claimed in order to provide articles with good mechanical properties after long-term high temperature exposure in a low cost manner.
As to iii), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  As discussed above, Lee teaches a thermoplastic resin composition comprising each of the presently claimed components (A)-(F) in amounts overlapping the presently claimed ranges.  The flame retardant composition is readily molded into a molded product according to claim 15.
While Lee does not directly disclose the flame retardancy of a 3.2 mm sample of a molded article produced from its composition, since each of the claimed components is present and rendered obvious by the teachings of Lee, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected a 3.2 mm specimen of a molded article of Lee’s 
With respect to claim 3, Lee at [0050] teaches that the aromatic polyamide resin comprises about 10 to about 100 mol percent of an aromatic aromatic dicarboxylic acid; and an aliphatic or alicyclic diamine.
With respect to claim 4, Lee at [0055] discloses polyamide 6T/66 and polyhexamethylene terephthalamide/poly-2-methylpentamethylene terephthalamide copolymer as the aromatic polyamide.
The examples employ the commercial aromatic polyamide resin HTN-501 from Dupont, which is
polyhexamethylene terephthalamide/poly-2-methylpentamethylene terephthalamide copolymer resin as evidenced by Orihashi (US 2011/0015328 A1) at [0027].
With respect to claim 5, Lee at [0058] disclose PA6 and PA66 as the aliphatic polyamide. The examples employ PA66.
With respect to claim 6, Lee at [0067] specifies that the content of polyphenylene sulfide is about 20 to about 70 weight percent relative to the total mixture of polyphenylene sulfide, aromatic polyamide resin, and aliphatic polyamide resin. This corresponds to a ratio of polyamide resins to polyphenylene sulfide of about 4:1 to 3:7.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Accordingly, given that Lee teaches content of each of polyphenylene sulfide, aromatic polyamide resin, and aliphatic polyamide resin as presently claimed, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include aromatic polyamide resin and aliphatic polyamide resin with polyphenylene sulfide at the presently claimed ratio.
With respect to claim 7, as discussed above, Lee contains a phosphinate metal salt as flame [0077], [0088] teach also including a phosphate compound, phosphonate, and phosphazene retardant as additional phosphrous-based flame retardants.

Kobayashi is directed to a thermoplastic composition containing in relevant part a polyamide resin a), about 1.0 to about 5.0 weight percent of an amino acid thermal stabilizer b), and 10 to 60 weight percent of a reinforcing filler c). Abstract. As the amino acid thermal stabilizer b), [0099] discloses ethylene diamine-N,N,N',N'-tetra-acetic acid (EDTA), ethylene glycol-bis(2-aminoethylether)-N,N,N',N'-tetraacetic acid (EGTA), 1,2-Diaminocyclohexanetetraacetic Acid (CyDTA), Diethylenetriaminepentaacetic acid (DTPA), 1,3-Diamino-2-hydroxypropane-N,N,N',N'-tetraacetic acid (1,3D2HPTA), Triethylenetetramine-N,N,N',N'',N''',N''''-hexaacetic acid (TETHA), N(2- hydroxyethyl)ethylenediamine triacetic acid (HEDTA); and their sodium, potassium, copper (I), copper (II), iron (II), and Iron (III) salts; and mixtures thereof. These correspond to species of chelating agent enumerated by [82], [83] of the present specification. According to Kobayashi at [0016], [0141], the polyamide composition containing the amino acid thermal stabilizer are low cost and provide articles with good mechanical properties after long-term high temperature exposure.
Given that Lee and Kobayashi are both directed to reinforced polyamide compositions and the advantages of including the stabilizer taught by Kobayashi, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a chelating agent as claimed in order to provide articles with good mechanical properties after long-term high temperature exposure in a low cost manner.
With respect to claim 9, Lee at [0094] permits allows for further additives but is silent as to a chelating agent (E) species as claimed here.
Kobayashi is directed to a thermoplastic composition containing in relevant part a polyamide resin a), about 1.0 to about 5.0 weight percent of an amino acid thermal stabilizer b), and 10 to 60 weight percent of a reinforcing filler c). Abstract. As the amino acid thermal stabilizer b), [0099] discloses ethylene diamine-N,N,N',N'-tetra-acetic acid (EDTA), ethylene glycol-bis(2-aminoethylether)-N,N,N',N'-tetraacetic acid (EGTA), 1,2-Diaminocyclohexanetetraacetic Acid (CyDTA), Diethylenetriaminepentaacetic acid (DTPA), 1,3-Diamino-2-hydroxypropane-N,N,N',N'-tetraacetic acid (1,3D2HPTA), Triethylenetetramine-N,N,N',N'',N''',N''''-hexaacetic acid (TETHA), N(2- 
Given that Lee and Kobayashi are both directed to reinforced polyamide compositions and the advantages of including the stabilizer taught by Kobayashi, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a chelating agent as claimed in order to provide articles with good mechanical properties after long-term high temperature exposure in a low cost manner.
With respect to claim 10, Lee at [0016] discloses as filler a glass fiber having a cross-sectional diameter (Vetroex 910 from Owens Corning). The glass fiber has circular cross section and an aspect ratio value of 1 in the cross-section, since the diameter of a circle is uniform across its cross-section, as evidenced by Kang et al. (US 2016/0177093 A1) at [0096] and Kang et al. (US 2015/0280085) at [0086].

Claim 10 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US
2009/0275683 A1) in view of Kobayashi et al. (US 2012/0196962 A1) as applied to claim 1 above, and further in view of Kang et al. (US 2016/0177093 A1, hereinafter “Kang ‘093”).
Lee at [0016] discloses a glass fiber having a circular diameter as filler (Vetroex 910) and at [0092] teaches fibrous fillers like glass fibers, but does not directly teach the aspect ratio of glass fibers in the cross-section.
Kang ‘093 at is directed to thermoplastic resin compositions containing semi-aromatic polyamide resin, an aliphatic polyamide resin, chelating agents, and fillers. As fillers, [0096] teaches glass fibers having a circular cross-section having an aspect ratio of 1 is advantageous because it reduces the unit cost of production and further enhances dimensional stability as well as appearance.
Given that Lee and Kang ‘093 both teach glass fiber reinforced polyamide compositions and the advantages of employing a glass fiber with an aspect ratio of 1 taught by Kang ‘093, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522.  The examiner can normally be reached on Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768